DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on August 27, 2021, amending claims 1, 7, and 13.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,218,249 to Chadha (“Chadha”), over U.S. Patent Application Publication No. 2015/0135123 to Carr et al. (“Carr”), over U.S. Patent Application Publication No. 2016/0070466 to Chaudhri et al. (“Chaudhri”), and also over U.S. Patent Application Publication No. 2014/0068492 to Yu et al. (“Yu”).
Regarding claims 1, 7 and 13, Chadha describes a character inputting method in which selectable characters are arranged according to a probability of selection associated with each character (see e.g. column 2, lines 6-28).  Like claimed, Chadha particularly teaches:
arranging, by a dynamic input device, one input character as a central character of a virtual grid, wherein the arranging further comprises predicting one or more prefixes or suffixes associated with the one input character (see e.g. column 5, lines 40-66; column 6, line 36-63; and FIGS. 1 and 3: Chadha teaches arranging characters comprising e.g. letters of the alphabet in a grid-based table 
arranging, by the dynamic input device, a set of one or more characters towards the center of the virtual grid and adjacent to the central character based on a probability of clicking associated with the set of one or more characters and a context associated with the arranging the set (see e.g. column 5, line 65 – column 6, line 16; column 6, line 55 – column 7, line 4; and FIGS. 1 and 3: Chadha teaches arranging other characters within the grid-based table based on a probability of selection associated with each of the other characters such that characters having a higher probability of selection are positioned closer to the central character.  The dynamic input device thus arranges characters towards the center of the virtual grid and adjacent to the central character based on a probability of selecting, i.e. “clicking,” associated with the characters.  Chadha further discloses that the probabilities of selecting the characters can be based on a context, e.g. based on the characters having already been entered – see e.g. column 9, line 58 – column 11, line 47.  Accordingly, since the characters are arranged in the grid based table, i.e. virtual grid, according to their probabilities of 
selecting, by the dynamic input device, a required character from the set of one or more characters in the virtual grid and replacing the required character as the central character of the virtual grid (see e.g. column 6, lines 17-35; and column 7, lines 8-30; and FIG. 4: Chadha discloses that, in response to the user selecting one of the characters within the virtual grid for input, the virtual grid is rearranged such that a character having the highest probability of being selected, based on the input character, is identified and displayed centrally within the virtual grid.  The dynamic input device thus selects, based on the input character, a required character from the set of one or more characters, which is displayed in the virtual grid, and replaces the required character as the central character of the virtual grid.);
arranging, by the dynamic input device, another set of one or more characters towards the center of the virtual grid based on the probability of clicking associated with the another set of one or more characters and the context, wherein each of the arranging the set of characters and the arranging another set of characters is further based on rankings derived from at least dictionaries, user input and defined keywords, and lingo (see e.g. column 6, lines 17-35; and column 7, lines 8-30; and FIG. 4: Chadha teaches arranging other characters in the virtual grid such that the four characters identified as having the next highest probabilities of being selected, based on the input character, are arranged within the virtual grid adjacent the central character, and the other characters are similarly arranged such that characters having a higher probability of selection are positioned closer to the central character.  The dynamic input device thus arranges, based on the input character, another set of one or more and
repeating, by the dynamic input device, the arranging the input character, arranging the set of one or more characters, selecting, and arranging the another set of one or more characters steps until a predefined word is formed (see column 6, lines 32-35; and column 7, line 31 – column 8, line 36: Chadha teaches repeating the above steps until a desired word is input.).  
Accordingly, Chadha teaches a method similar to that of claim 1, which is for facilitating electronic input.  Chadha discloses that such teachings can be implemented via computer readable program codes stored in the memory of, and executable by one or more processors of, a hand-held communications device (see e.g. column 4, lines 30-63; and column 15, lines 12-32).  Such a hand-held communications device comprising one or more processors and memory storing computer readable program codes to implement the above-described teachings of Chadha is considered a dynamic input device similar to that of claim 7.  The memory of the hand-held communications device storing computer readable program codes to implement the at a current non-center location of the required character, as is required by claims 1, 7 and 13.  Moreover, Chadha does not teach adjusting the central character and the one or more characters into a subset region of the virtual grid based on a current orientation of a display screen for the virtual grid, a size of the display screen, and one of a plurality of directions of modes of interaction, with dynamically adjusted blank spaces, wherein the plurality of directions of modes of interaction further comprise a left handed input mode with the dynamically adjusted blank spaces to a right side and the bottom side, a right handed input mode with the dynamically adjusted blank spaces to a left side and the bottom side, and a bi-directional input mode with the dynamically adjusted blank spaces between and separating the characters, as is further required by claims 1, 7 and 13. 
	Similar to the virtual grid taught by Chadha, Carr teaches arranging a set of one or more characters adjacent a central character (i.e. within a “supplementary interface”) based on a probability of clicking associated with the set of one or more characters, and selecting a required character from the set of one or more characters and replacing the required character as the central character such that another set of one or more characters is arranged adjacent the central character based on the probability of clicking associated with the other set of one or more characters (see e.g. paragraphs 0035-0037 and FIG. 1E).  Particularly regarding the claimed invention, Carr further teaches that the required character is replaced as the central character at a current non-center location (i.e. at a current cursor location) of the required character (see e.g. paragraphs 0037 and 0045).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chadha and Carr before him prior to the effective filing date of the claimed invention, to modify the method, dynamic input device and non-transitory computer-readable medium taught by 
Chaudhri generally describes an ergonomic mode of a virtual keyboard displayed on a display screen, whereby the virtual keyboard is shifted towards a vertical edge of the display screen (see e.g. paragraphs 0007-0008).  Regarding the claimed invention, Chaudhri particularly teaches adjusting the characters of the virtual keyboard into a subset region based on a current orientation of the display screen (e.g. if in a landscape view), a size of the display screen, and one of a plurality of directions of modes of interaction comprising a left handed input mode, a right handed input mode, and a bi-directional input mode (see e.g. paragraphs 0249-0250, 0255-0256, 0263, 0278-0279, and 0282, and FIGS. 11A, 11C, 11G, 13A, 13D and 13E).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chadha, Carr and Chaudhri before him prior to the effective filing date of the claimed invention, to modify the method, dynamic input device and non-transitory computer-readable medium taught by Chadha and Carr so as to adjust the characters of the virtual keyboard (i.e. the central character and the one or more characters) into a subset region of the virtual grid based on a current orientation of the display screen for the virtual grid, a size of the display screen, and one of a plurality of directions of modes of interaction comprising a left handed input mode, a right handed input mode, and a bi-directional input mode, as is taught by Chaudhri.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to better operate the device depending on how he or she holds the device, as is evident from Chaudhri.
	Similar to Chadha, Carr and Chaudhri, Yu teaches adjusting the characters of a virtual keyboard into a subset region based on one of a plurality of directions of modes of interaction 
It would have been obvious to one of ordinary skill in the art, having the teachings of Chadha, Carr, Chaudhri and Yu before him prior to the effective filing date of the claimed invention, to modify the method, dynamic input device and non-transitory computer-readable medium taught by Chadha, Carr and Chaudhri such that the plurality of directions of modes of interaction comprise dynamically adjusted blank spaces, wherein the left handed input mode comprises the dynamically adjusted blank spaces to a right side and bottom side, the right handed input mode comprises the dynamically adjusted blank spaces to a left side and the bottom side, and the bi-directional input mode comprises the dynamically adjusted blank spaces between and separating the characters of the virtual keyboard, as is taught by Yu.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would help prevent inadvertent inputs, as is evident from Yu.  Accordingly, Chadha, Carr, Chaudhri and Yu are considered to teach, to one of ordinary skill in the art, a method like that of claim 1, a dynamic input device like that of claim 7, and a non-transitory computer-readable medium like that of claim 13.
	As per claims 2, 8 and 14, Chadha teaches that the input characters within the virtual grid can comprise an alphabet, number, function key or special key (see e.g. column 5, lines 40-53; column 6, lines 36-47; and FIG. 1).  Accordingly, the above-described combination of 
As per claims 3, 9 and 15, Chadha teaches that arranging the characters in the virtual grid comprises allocating one or more ranks to a plurality of characters, words, or sub-words associated with the one input character (see e.g. column 5, line 65 – column 6, line 16; and FIG. 1: like noted above, Chadha teaches arranging characters in the virtual grid such that the four characters identified as having the next highest probabilities of being selected are arranged within the virtual grid adjacent the central character, which comprises the highest probability of selection, and the other characters are similarly arranged such that characters having a higher probability of selection are positioned closer to the central character.  The characters are thus allocated ranks, based on their probability of selection, within the virtual keyboard.).  Accordingly, the above-described combination of Chadha, Carr, Chaudhri and Yu is further considered to teach a method like that of claim 3, a dynamic input device like that of claim 9, and a non-transitory computer-readable medium like that of claim 15.


Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chadha, Carr, Chaudhri and Yu, which is described above, and also over U.S. Patent Application Publication No. 2014/0123050 to Danielsson et al. (“Danielsson”).
As described above, Chadha, Carr, Chaudhri and Yu teach a method like that of claim 1, a dynamic input device like that of claim 7, and a non-transitory computer-readable medium like that of claim 13, by which various characters are arranged on a virtual grid according to their probabilities of selection.  Chadha, Carr, Chaudhri and Yu, however, do not explicitly teach predicting one or more sub-words in response to the input character like required by claims 5, 11 and 17.

It would have been obvious to one of ordinary skill in the art, having the teachings of Chadha, Carr, Chaudhri, Yu and Danielsson before him prior to the effective filing date of the claimed invention, to modify the method, dynamic input device and non-transitory computer-readable medium taught by Chadha, Carr, Chaudhri and Yu so as to predict one or more sub-words in response to the input character like taught by Danielsson.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently input intended words, as is evident from Danielsson.  Accordingly, Chadha, Carr, Chaudhri, Yu and Danielsson are further considered to teach, to one of ordinary skill in the art, a method like that of claim 5, a dynamic input device like that of claim 11, and a non-transitory computer-readable medium like that of claim 17.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chadha, Carr, Chaudhri and Yu, which is described above, and also over U.S. Patent Application Publication No. 2009/0079702 to Colley (“Colley”).
	As described above, Chadha, Carr, Chaudhri and Yu teach a method like that of claim 1, a dynamic input device like that of claim 7, and a non-transitory computer-readable medium like that of claim 13, by which various characters are arranged on a virtual grid according to their probabilities of selection.  Chadha, Carr, Chaudhri and Yu, however, do not explicitly teach eliminating one or more redundant characters from the virtual grid, as is required by claims 6, 12 and 18.
	Colley nevertheless teaches displaying a virtual keypad, and eliminating redundant characters from the keypad (see e.g. paragraphs 0009, 0032-0033 and 0050, and FIGS. 3-5: 
It would have been obvious to one of ordinary skill in the art, having the teachings of Chadha, Carr, Chaudhri, Yu and Colley before him prior to the effective filing date of the claimed invention, to modify the method, dynamic input device and non-transitory computer-readable medium taught by Chadha, Carr, Chaudhri and Yu so as to eliminate one or more redundant characters from the virtual keyboard (i.e. virtual grid), like taught by Colley.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can simplify input operations, as is evident from Colley.  Accordingly, Chadha, Carr, Chaudhri, Yu and Colley are considered to teach, to one of ordinary skill in the art, a method like that of claim 6, a dynamic input device like that of claim 12, and a non-transitory computer-readable medium like that of claim 18.


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 7, and 13 and to paragraph 0052 of the originally-filed specification.  The objections presented in the previous Office Action with respect to the drawings are respectfully withdrawn in response to the Applicant’s amendments to the specification.  The Applicant’s arguments concerning the 35 U.S.C. § 103 rejections presented in the previous Office Action have been considered but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.




Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  Particularly, the U.S. Patent to Pu cited therein teaches a character inputting method in which selectable characters are arranged according to a probability of selection associated with each character.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
12/3/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173